IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-10531
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

MARIO GARCIA SANTOLLO,
also known as Mago,
also known as Antero Estrada,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                      USDC No. 3:00-CR-266-16-X
                         --------------------
                            April 10, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Mario Garcia Santollo appeals his conviction and sentence

for conspiring to distribute and possess with the intent to

distribute a mixture or substance containing a detectable amount

of methamphetamine in excess of 500 grams and to distribute and

possess with the intent to distribute a mixture or substance

containing a detectable amount of cocaine in excess of five

kilograms.     Santollo argues that 21 U.S.C. §§ 841 and 846, the

statutes under which he was convicted and sentenced, were

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-10531
                                -2-

rendered facially unconstitutional by Apprendi v. New Jersey, 530
U.S. 466, 490 (2000).   Santollo’s argument is foreclosed by our

opinion in United States v. Slaughter, 238 F.3d 580, 581-82 (5th

Cir. 2000)(revised opinion), cert. denied, 532 U.S. 1045 (2001),

which rejected a broad, Apprendi-based, attack on the

constitutionality of those statutes.   A panel of this court

cannot overrule a prior panel’s decision in the absence of an

intervening contrary or superseding decision by this court

sitting en banc or by the United States Supreme Court.   Burge v.

Parish of St. Tammany, 187 F.3d 452, 466 (5th Cir. 1999).

Santollo has identified no such decision.   The judgment of the

district court is AFFIRMED.

     In lieu of filing an appellee’s brief, the Government has

filed a motion asking us to dismiss this appeal or, in the

alternative, to summarily affirm the district court’s judgment.

The Government’s motion to dismiss is DENIED.   The motion for a

summary affirmance is GRANTED.   The Government need not file an

appellee’s brief.

     MOTION TO DISMISS DENIED; MOTION FOR SUMMARY AFFIRMANCE
     GRANTED; AFFIRMED.